                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

    FEDERAL DEPOSIT INSURANCE                           §
    CORPORATION, as receiver for                        §
    GUARANTY BANK,                                      §
                                                        §
          Plaintiff,                                    §           CIVIL NO. 1-14-CV-126-XR
                                                        §
    v.                                                  §
                                                        §
    RBS SECURITIES, INC.,                               §
                                                        §
          Defendant.                                    §


            ORDER ON MOTIONS TO EXCLUDE EXPERT TESTIMONY

         On this date, the Court considered three of the motions to exclude expert testimony

pending in this case. 1 Plaintiff Federal Deposit Insurance Company (“FDIC”) moves to

exclude the testimony of two experts for Defendant RBS Securities, Inc. (“RBS”): John

Contino and Stephen Ryan. RBS moves to exclude the testimony of three FDIC experts:

John Finnerty, Norman Miller, and Dawn Molitor-Grennich. This order decides the motions

on Contino (docket no. 183), Finnerty (docket no. 196), and Ryan (docket no. 185). A further

order will decide the remaining motions on Miller and Molitor-Grennich.

                                          BACKGROUND

         This case arises out of transactions in residential mortgage-backed securities

(“RMBS”). In 2004 and 2005, Guaranty Bank paid $2.1 billion for twenty RMBS


1
  The case is related to another case, FDIC v. Deutsche Bank Securities, Inc., No. 1-14-129-XR. The
parties—who share experts with that case—filed identical motions, responses, and replies in the two cases.
Indeed, RBS and Deutsche Bank filed their documents jointly. The Court’s analysis of these motions in RBS
will thus be identical to its analysis of the motions in Deutsche Bank. The Court, then, in following the
practice of Judge Sparks, who formerly handled this case prior to its transfer, will docket an order in
Deutsche Bank that adopts the reasoning presented below. Any reference to “RBS” below can thus be read as
referring to “Deutsche Bank” or “defendants,” unless otherwise indicated.


                                                    1
certificates. Among these certificates were the two certificates from RBS at issue in this case

(“the Certificates”).2 Guaranty Bank later failed. FDIC, appointed receiver of Guaranty Bank

on August 21, 2009, brought this lawsuit in Texas state court on August 17, 2012.

           The protracted litigation that followed has narrowed the FDIC’s action to a single

claim under the Texas Securities Act (“TSA”) for violation of Tex. Rev. Civ. Stat. art. 581

§ 33(D). At bottom, the FDIC alleges RBS’s prospectus supplements for the Certificates it

sold Guaranty Bank included material misrepresentations. These supplements, FDIC alleges,

misrepresented

           (1) the extent to which the mortgage loans underlying the Certificates
           complied with the underwriting guidelines of the entities who issued the
           mortgage loans to borrowers, (2) the extent to which the appraisals of the
           properties underlying the Certificates complied with the Uniform Standards
           of Professional Appraisal Practice (“USPAP”) and (3) the accuracy of the
           reported loan-to-value (“LTV”) ratios for the loans backing the Certificates.

Docket no. 173 at 2. Each of these alleged misrepresentations were allegedly material to

investors of the Certificates.

       1. Factual Background

           As stated above, Guaranty Bank bought RMBS from RBS and then failed. The FDIC

became Guaranty Bank’s receiver, succeeding to all rights, titles, powers, and privileges.

The FDIC, in total, acquired 103 RMBS certificates as receiver for eight failed depository

institutions. Gathering together these RMBS, the FDIC implemented a resecuritization in

2010. The FDIC “assigned[ed], transfer[red], and otherwise convey[ed]” the certificates to

a trust, FDIC Guaranteed Notes Trust 2010-S1 (“the Trust”), for which Citibank, N.A. was

appointed indenture trustee.




2
    Also among these certificates were the certificates from Deutsche Bank at issue in 1:14-CV-129.

                                                       2
        The Trust then issued notes backed by the RMBS certificates. These Series I Notes

and Series II Notes (“the Senior Notes”), to be sold to third-party investors, corresponded to

the RMBS certificates. Payment of principal and interest on the Senior Notes was “fully and

unconditionally guarantee[d]” by the FDIC. The Trust sold the Senior Notes to Barclays

Capital for approximately $1.8 billion. In addition to the Senior Notes, the Trust also gave

the FDIC Owner Trust Certificates (“OTCs”), which represented residual interests in the

underlying RMBS. These OTCs entitle the FDIC to payments from cash paid to the Trust

after the Senior Notes are paid; it is undisputed that the FDIC continues to receive payments

from the OTCs, although the parties dispute whether and how these payments should factor

into the statutory damages formula, should liability be established at trial. The FDIC

allocated portions of the proceeds for both the Senior Notes and the OTCs to the various

receiverships of the failed institutions.

    2. Procedural History

        After the FDIC brought this lawsuit in Texas state court on August 17, 2012, it was

removed to the Western District of Texas and assigned to Judge Sam Sparks. Judge Sparks

then granted the FDIC’s remand motion, returning the case to state court. See FDIC v. J.P.

Morgan Sec. LLC et al., No. 1:12-CV-878-SS (W.D. Tex. Dec. 5, 2012). In Texas district

court, the parties briefed and argued a summary judgment motion. Before the state court

decided that motion, the FDIC settled claims brought under the Securities Act of 1933,

leaving only the TSA claims now before the Court. The case was again removed to federal

court on February 7, 2014. See docket no. 1 at 4-5 (explaining this Court’s jurisdictional

basis after the FDIC severed its federal claims).

        Proceeding before Judge Sparks, the parties again filed and briefed cross-motions for

summary judgment. On May 9, 2018, Judge Sparks issued an order on these motions. Docket

                                              3
no. 154. This order concluded that the FDIC was a proper party to assert its claims. Id. at 8-

10. Judge Sparks also denied summary judgment for RBS on its arguments that no liability

could arise since Guaranty Bank agreed to buy the certificates before the prospectus

supplements issued and on the LTV claims. Id. at 10-12. Further, Judge Sparks granted

summary judgment for the FDIC on RBS’s affirmative defenses of avoidance and

mitigation, but denied summary judgment on RBS’s statute of limitations defense. Id. at 15.

This is because deposition testimony raised triable fact issues over what Guaranty Bank

knew and what a reasonable, diligent investor would have discovered. Thus, whether the

FDIC’s claims are time-barred under the TSA remains a question for the jury at trial. Id.

Finally, as to damages, Judge Sparks declined to decide as a matter of law whether the FDIC

“disposed of”—as the phrase is used in the TSA—the Certificates in March 2010 because a

reasonable jury could conclude that the FDIC’s resecuritization did not “dispose of” the

Certificates. Id. at 17.

        Along with the summary judgment motions, Judge Sparks also considered the

Daubert motions now before this Court. In keeping with his traditional practice, Judge

Sparks denied all Daubert motions subject to re-urging at trial. Docket no. 154 at 5-6. On

August 27, 2018, Judge Sparks transferred this case and the above-mentioned related case,

1:14-CV-129. Docket no. 170. To better understand the state of this case after transfer, given

its long history, the Court ordered the parties to submit advisories summarizing the

remaining claims and defenses and the parties’ positions on the previously denied Daubert

motions. Docket no. 174. The parties did so. Docket nos. 172-73. A review of these

advisories and the record indicated to the Court that mediation might be beneficial, so the

Court ordered the parties to mediate, docket no. 174, but the mediation did not succeed,



                                              4
docket no. 175. The Court then scheduled this case for trial on June 3, 2019, with trial in

1:14-CV-129 to follow on August 26, 2019.

       Now, the parties have re-filed the Daubert motions denied by Judge Sparks. Because

this Court does not share Judge Sparks’s approach to Daubert motions, the Court will

address them below and in a further order. After a review of the motions and applicable

record, the Court finds that a hearing is not necessary to decide the motions.

                                    LEGAL STANDARD

       Rule 702 of the Federal Rules of Evidence provides for the admissibility of expert

testimony if it will “help the trier of fact to understand the evidence or to determine a fact in

issue.” FED. R. EVID. 702. Additionally, the testimony must be “based on sufficient facts or

data” and be “the product of reliable principles and methods” that the expert has “reliably

applied” to the facts of the case at hand. Id.

       As a preliminary matter, the Court must determine whether the proffered witness

qualifies as an expert. “Before a district court may allow a witness to testify as an expert, it

must be assured that the proffered witness is qualified to testify by virtue of his ‘knowledge,

skill, experience, training, or education.’” United States v. Cooks, 589 F.3d 173, 179 (5th

Cir. 2009) (quoting FED. R. EVID. 702). Generally, if there is some reasonable indication of

qualifications, the court may admit the expert's testimony, and then the expert's

qualifications become an issue for the trier of fact, rather than for the court. Rushing v.

Kansas City S. Ry. Co., 185 F.3d 496, 507 (5th Cir. 1999).

       If the expert is qualified, then the Supreme Court’s decision in Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) provides the analytical framework for

determining the admissibility of expert testimony. Daubert requires the district courts to act

as “gatekeepers” to ensure expert testimony meets Rule 702’s standards. Id. at 589. This

                                                 5
entails ensuring “that an expert's testimony both rests on a reliable foundation and is relevant

to the task at hand.” Id. at 597; Pipitone v. Biomatrix, Inc., 288 F.3d 239, 244 (5th Cir. 2002)

(“In short, expert testimony is admissible only if it is both relevant and reliable.”).

        The reliability inquiry entails a preliminary assessment of whether the reasoning or

methodology underlying the testimony is scientifically valid and can be properly applied to

the facts in issue.    Id. at 592–93.    In Daubert, the Supreme Court enumerated five

nonexclusive factors to consider when assessing whether the methodology upon which an

expert rests his opinion is reliable. These factors are: (1) whether the expert's theory can be

or has been tested, (2) whether the theory has been subject to peer review and publication,

(3) the known or potential rate of error of a technique or theory when applied, (4) the

existence and maintenance of standards and controls, and (5) the degree to which the

technique or theory has been generally accepted in the scientific community. Id. at 593–94;

Burleson v. Tex. Dep’t of Criminal Justice, 393 F.3d 577, 584 (5th Cir. 2004).

        The test for determining reliability is flexible and can adapt to the particular

circumstances underlying the testimony at issue. Kumho Tire Co., Ltd. v. Carmichael, 526

U.S. 137 (1999). The point of this inquiry “is to make certain that an expert, whether basing

testimony upon professional studies or personal experience, employs in the courtroom the

same level of intellectual rigor that characterizes the practice of an expert in the relevant

field.” Id.

        In applying the Daubert test, the proponent of expert testimony has the burden to

prove by a preponderance of the evidence that evidence is reliable (not that it is correct).

Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998). Expert testimony must be

reliable “at each and every step” because “[t]he reliability inquiry applies to all aspects of an

expert's testimony: the methodology, the facts underlying the expert's opinion, the link

                                               6
between the facts and the conclusion, et alia.” Knight v. Kirby Inland Marine Inc., 482 F.3d

347, 355 (5th Cir. 2007) (quoting Heller v. Shaw Indus, Inc., 167 F.3d 146, 155 (3d Cir.

1999)). “[I]n determining the admissibility of expert testimony, the district court should

approach its task ‘with proper deference to the jury's role as the arbiter of disputes between

conflicting opinions.” United States v. 14.38 Acres of Land, More or Less Sit. in Leflore

County, Miss., 80 F.3d 1074, 1077 (5th Cir. 1996) (quoting Viterbo v. Dow Chemical Co.,

826 F.2d 420, 422 (5th Cir. 1987)).

                                           DISCUSSION

       The Court first considers the parties’ motions regarding each side’s damages experts,

Finnerty and Contino, before considering the remaining experts in a later order. As a

preliminary matter, assessment of the parties’ various arguments on damages requires that

the Court start with the statute, including the TSA’s prescribed damages formula.

       Under the provision of the TSA at issue here, “[a] person who . . . sells a security

. . . by means of an untrue statement of a material fact or an omission to state a material fact

. . . is liable to the person buying the security from him, who may sue either at law or in

equity for rescission, or for damages if the buyer no longer owns the security.” TEX. REV.

CIV. STAT. ART. 581-33(A)(2). A seller is not liable, however, if it can prove “either (a) the

buyer knew of the untruth or omission or (b) he (the offeror or seller) did not know, and in

the exercise of reasonable care could not have known, of the untruth or omission.” Id.

       If entitled to rescission, a buyer will receive “(a) the consideration he paid for the

security plus interest thereon at the legal rate from the date of payment by him, less (b) the

amount of any income he received on the security, upon tender of the security.” Id. at 581-

33(D)(1). If entitled to damages, a buyer’s award is



                                               7
       the consideration the buyer paid for the security plus interest thereon at the
       legal rate from the date of payment by the buyer, less the greater of (i) the
       value of the security at the time the buyer disposed of it plus the amount of
       any income the buyer received on the security; or (ii) the actual consideration
       received for the security at the time the buyer disposed of it plus the amount
       of any income the buyer received on the security.

Id. at 581-33(D)(3).

       At summary judgment, the FDIC sought a ruling that it “disposed of” the Certificates

in the 2010 resecuritization. RBS argued that the jury should decide, and Judge Sparks

agreed, declining to rule as a matter of law that the resecuritization “disposed of” the

Certificates. Docket no. 154 at 16. Judge Sparks held that, although the TSA does not define

“disposed of,” “the term should be given its ordinary meaning: “transferring to another’s

care or possession, or relinquishing of property.’” Id.

       Judge Sparks then noted contrasting facts in the record that precluded summary

judgment on this question. On one hand, language in the Trust Agreement indicates the FDIC

“disposed of” the certificates. Id. at 16-17 (citing the Trust Agreement at § 2.13, which states

the FDIC “assign[ed], transfer[red], and otherwise convey[ed]” the Certificates to the Trust,

and at § 3.01, which states the FDIC “does hereby contribute, transfer, convey, and assign

to the Trust, without recourse, all its right, title and interest in and to the Underlying

Securities”). Other language in the Trust Agreement, though, indicates the FDIC did not

“dispose[] of” the Certificates. Id. at 17 (citing the Trust Agreement at § 3.03, which

describes the OTCs the FDIC received as “beneficial ownership interest in the related

Underlying Securities,” at § 3.05(h), which states “Certificateholder acknowledges and

agrees to the terms of the Call/EOD Auction described in the Indenture, and the Guarantor’s

rights to direct such Call/EOD Action as provided under the Indenture and under the

Guaranty,” and at § 2.13(b), which states the transaction is not considered a sale for tax


                                               8
purposes and contemplates terms if the conveyance is deemed to be a pledge of security for

a loan). Thus, Judge Sparks concluded that a reasonable jury could determine the

resecuritization did not dispose of the Certificates. Id.

        As this case stands after summary judgment, both provisions—rescission and

damages—remain in play. Judge Sparks’s summary judgment order also contained the

following “guidance” on damages. Judge Sparks, noting that the parties did not brief the

issue, stated:

        Regardless of the provision (rescission of damages) used, the Court expects
        any monies the FDIC has received and continues to receive from the OTCS
        will be relevant to damages. See Tex. Rev. Civ. Stat. art. 581-33(D)(1) (on
        rescission, accounting for the “amount of any income he received on the
        security”); id. at 581-33(D)(3) (in damages, accounting for the “amount of
        any income the buyer received on the security”). Payments from the OTCs
        are income attributable to the RMBS certificates and must be accounted for
        under the TSA.

Docket no. 154 at 17.

    1. FDIC Damages Expert John Finnerty and RBS Damages Expert John Contino

        The FDIC moves to exclude the testimony of the damages expert retained by RBS,

John Contino (docket no. 183). RBS, in turn, moves to exclude the testimony of the FDIC’s

damages expert, John Finnerty (docket no. 196).

            a. The Expert Reports

        Because each expert references frequently the opinions of the other, the Court first

summarizes their reports.

                    i. Finnerty’s Report

        Dr. John Finnerty, the FDIC’s damages expert, is an Academic Affiliate at

AlixPartners, LLP, a financial and operational consulting group. Docket no. 197-12 at 1. He

is also a Professor of Finance at Fordham University. Id. Prior to his current position at


                                               9
AlixPartners, he was Managing Director of the firm, and before that he was a Managing

Principal at Finnerty Economic Consulting, LLC. Id. This latter firm provided financial

consulting and valuation services. Id. He has published many books and papers, and his

teaching and research “deal mainly with corporate finance, investment banking, fixed

income securities valuation, fixed income portfolio management, and the design and

valuation of complex securities.” Id. at 2. He received a Ph.D. in Operations Research from

the Naval Postgraduate School, an M.A. in Economics from Cambridge University, and a

B.A. in Mathematics from Williams College. Id. at 2-3.

        Finnerty advances two damages calculations, one based on the market value of the

Certificates at issue and another based on the cash proceeds received for the Senior Notes.

Id. at 4. Later, Finnerty wrote a supplemental report that includes additional damages

calculations, as discussed below.

                            1.   “Primary” Damages Calculation Based on Market Value

        As stated above, if the buyer no longer has the securities, damages are calculated by

determining the total consideration paid for the securities and subtracting from that figure

either the value of the securities at the date of disposition or the actual consideration received

at the date of disposition, whichever is greater.

        The total consideration paid for the Certificates and their value at the date of

disposition are the same in both of Finnerty’s calculations, but his primary and alternative

calculations differ on the actual consideration received at the date of disposition.

        For both calculations, Finnerty uses the market value at the date of disposition as

determined by Interactive Data Corp. (“IDC”). Finnerty opines that the IDC prices provide

a reliable basis for assessing the value of the security (here, the Certificates) at the time the

buyer disposed of it, as the TSA requires. Id. at 17. He argues this is because, when a security

                                               10
does not have a reliable market price because it is not traded actively or at all, estimates of

value from reputable third-party pricing services—like the IDC—are part of the available

information for determining a reliable measure of value. Id. He notes that the IDC has

provided broad coverage of the fixed income market generally and the mortgage-backed

securities market specifically since before the events at issue here. Id.

          In his “primary” market value calculation, however, he uses this IDC estimate of the

Certificates’ value at the date of disposition twice. He opines that it is appropriate to use this

IDC evaluation for both the value at the date of disposition and the actual consideration at

the date of disposition. Since the TSA calls for the greater of these two figures to be

subtracted from the total consideration received, and under this view the two figures would

be the same, Finnerty essentially opines that the IDC evaluation is the appropriate (and only)

choice.

          Finnerty arrives at this conclusion by arguing that Barclays paid $1.8 billion for the

Senior Notes, not for the underlying securities. He argues these are “fundamentally different

securities,” id. at 20 n.62, and “[t]he Senior Notes were more valuable than the Underlying

Securities because the timely payment of all amounts of principal and interest due on the

Senior Notes was guaranteed by the FDIC-C,” id. at 20. It would not be appropriate, under

Finnerty’s theory, to use the purchase price as the actual consideration received, since the

value of the FDIC’s guaranty is incorporated in that price.

                             2. “Alternative” Damages Calculation Based on Cash
                                Proceeds

          Alternatively, should the IDC evaluation not be used as the actual consideration

received at the date of disposition, Finnerty provides a second calculation that uses the cash

proceeds of the sale of the Senior Notes for this figure. In this approach, Finnerty states that


                                               11
“the aggregate net cash proceeds for the Senior Notes need to be allocated back to the

Underlying Securities, and specifically, to each of the At-Issue Certificates, to determine the

pro rata share of the proceeds FDIC-R received. Id. at 24. To do so, Finnerty relies on the

market values of the Underlying Securities based on IDC evaluated prices and “allocated the

net proceeds on a pro-rata basis relative to the contribution of each security to the total

market value (as quoted by the IDC) of the aggregate pool of Underlying Securities for each

series of Senior Notes.” Id. at 25. Done this way, Finnerty determined that approximately

3.31 percent of the net cash proceeds for the Series I-A notes can be attributed to the two

Certificates at the date of disposition. Id.

        This method of allocation is attacked by Contino and RBS. As Finnerty notes in a

footnote, “I understand that FIDC-R allocated the cash proceeds received for the Senior

Notes back to the receiverships on a pro-rata basis relative to the contribution of each

security to the total Barclays Intrinsic Value of the aggregate pool of Underlying Securities.

. . . However, I further understand that allocation the cash proceeds on a pro-rata basis using

the market values was the approach the FDIC used in subsequent transactions.” Id. at n.81.

                            3. Value of the OTCs

        In both of Finnerty’s calculations, he omits the OTCs entirely, a choice which draws

scrutiny in Contino’s report and RBS’s motion to exclude Finnerty’s testimony. Finnerty

states that he was not asked to value the OTCs as of the date of disposition, nor did Barclays

or any other entity perform a valuation of the OTCs contemporaneously with the

resecuritization. Id. at 26. He states that the “OTCs were subsequently valued for FDIC’s

accounting purposes on a semi-annual basis using assumptions provided by BlackRock, Inc.

. . ., but those valuations did not reflect the fair market value of the OTCs.” Id. at 26-27. He

also notes that while, near the time of the resecuritization, Barclays did “project nominal

                                               12
(undiscounted) cashflows to each OTC based on a single base-case scenario,” these

projections cannot be relied upon. Id. at 27. This is because, he argues, it is impossible to

determine whether any prospective purchaser would have been willing to base a valuation

estimate for an OTC on a single cashflow stream. Id. Further, he opines that the use of a

single-scenario approach to value an OTC can be subject to bias and error when the

“projected cash flows are path-dependent and the distribution of cash flows is not

symmetrical[.]” He argues this is especially true with “highly risky contingent claims like

the OTCs, which are in the form of a residual interest in a pool of RMBS, some of which

have experienced large losses that are expected to continue, but with prepayment and default

characteristics that are likely to be highly volatile.” Id. at 27-28.

        Ultimately, then, Finnerty opines that

        [d]ue to the extreme volatility and uncertainty surrounding the loans and
        securities ultimately underlying the OTCs, and the absence of a reliable
        pricing benchmark for valuing them, it is my opinion that the fair market
        value of the OTCs cannot be determined at the time of the SSGN 2010-S1
        securitization to a reasonable degree of certainty. Consequently, any value
        that might be attributed to the OTCs retrospectively would be highly
        speculative. Accordingly, I have excluded the value of the OTCs, if any, from
        my damages calculation.

Id. at 28.

        All told, Finnerty’s market based approach totals $91,232,613 in damages and his

cash proceeds approach totals $72,639,558.

                    ii. Contino’s Report

        John Contino, RBS’s damages expert, founded Sperlinga Advisory LLC, an

investment advisor that “generally provides its clients with valuation services, specialized

analysis, and litigation support in the mortgage-backed and asset-backed securities sectors.”

Docket no. 197-11 at 1. This work has involved “the analysis of loan portfolios and mortgage


                                                13
servicing rights, as well as the valuation of [RMBS.]” Id. Contino received a Bachelor of

Science from Cornell. Id. Afterward he worked at PaineWebber, where his responsibilities

included structuring securitizations using residential loans and “assisting with analysis of

more complex securities that had been created out of the securitizations the firm had

structured, including analysis of the associated residual interests.” Id.

         RBS retained Contino to respond to Finnerty’s report, value the OTCs, and allocate

the value of the OTCs to the individual at-issue securities using the FDIC’s methodology.

Id. at 3.

                           1. Value of the OTCs

         First, Contino takes issue with Finnerty’s opinion that the OTCs’ value cannot be

determined. Contino purports to lay out the process commonly used in the industry to do

residual valuation using cash flow modeling. Id. at 9-10. First, expected payments for each

of the underlying securities are determined using assumptions of the future performance of

underlying loans and of other potential cash flow sources. Second, these expected payments

are put into a cash flow engine, which projects the underlying loan cash flows and applies

them to the underlying securities. Finally, the resulting cash flows are discounted to present

value.

         Contino values the OTCs using these same steps. Id. at 10. He used the cash flow

projections that Barclays produced contemporaneously with the Senior Notes’ pricings.

These projections contained assumptions used by Barclays to price the bonds in Intex—

Contino contends the bonds are the Senior Notes and Intex is a service that sells structured

finance cash flow engines that are commonly used. Id. Contino states that the assumptions

used “were detailed, specifying future predictions of borrower voluntary prepayments,

borrower default rates and associated loss severities, interest rates and certain servicer driven

                                               14
assumptions (advance rates), on a security-by-security basis for all 103 Underlying

Securities.” Id. at 11. The resulting estimates “employed sophisticated assumptions and

methods commonly used in the industry” and the results “were provided to and used by the

FDIC.” Id.

       Contino argues that “Barclays structured the Senior Notes so that at their expected

assumptions, neither Excess Spread, Excess Interest, the accelerated principal payment

feature nor the FDIC-C’s guaranty were necessary for full repayment of the Senior Notes.”

Id. at 11-12. Based on its assumptions, Barclays estimated that the Series I OTC would

receive $694 million and the Series II OTC would receive $122 million. Contino opines that

these assumptions and the resulting cash flows are reasonable, yet he notes that Finnerty

disregards them.

       Then, in addition to examining the Barclays cash flows, Contino states he

independently ran through Intex the “Pricing Case Assumptions” created by Barclays, which

generated results nearly identical to the cash flows provided by Barclays. Id. Further,

Contino benchmarked the Pricing Case Assumptions against recent performance of the

underlying mortgage loans, a practice he states is common in the industry. Id. at 13. He did

so by comparing the total projected losses of the mortgage loans under the Pricing Case

Assumptions and the total projected losses of using a set of historical set of determinants

obtained from Bloomberg. The result is that the “Pricing Case Assumptions regarding losses

can be viewed as generally consistent with historical performance as of the time of the Re-

securitization, and perhaps conservative.” Id. at 14.

       Finally, Contino compared the actual performance of the resecuritization to the

Barclays projections and found them “prescient” and “in fact slightly pessimistic relative to

what actually occurred through October 2017.” Id. In sum, Contino opines that Barclays’

                                              15
original projections were reasonable, and perhaps conservative, and using those projected

cash flows Contino calculates the value of the OTCs, refuting Finnerty’s claim that this

cannot be done to a reasonable degree of certainty. Id. at 15.

        Second, noting Finnerty states he cannot identify a “market” for the OTCs, Contino

argues that this fact ignores that the FDIC-R specifically avoided obtaining a market price

and chose to use an alternative method to value the securities. Id. Two of Finnerty’s reasons

for stating any OTC valuation would be “highly speculative” were “the lack of any

identifiable market for the OTCs, and the absence of a reliable pricing benchmark for valuing

them.” Contino argues, however, that the FDIC-R could have accessed the markets for at

least an indication of a market price for the OTCs (and Barclays offered to do just that), but

the FDIC-R decided not to and never sold or intended to sell the OTCs. Id. Contino argues

that the FDIC-R’s actions at the time of the resecuritization show it chose to view the OTCs

as part of a “hold” strategy. Id. at 16.

        In the end, Contino argues the OTCs’ present value as of 2010 was $442,278,884 for

Series I and $71,243,715 for Series II. Id. at 17.

                            2. Finnerty’s Value Given to the FDIC Guaranty

        Contino also challenges Finnerty’s assertion that the FDIC guaranty made the Senior

Notes more valuable than the underlying securities. Id. at 18. Assuming that the

resecuritization never happened and the FDIC-R instead discounted the aggregate cash flows

of the underlying securities to determine these securities’ value, Contino claims his analysis

shows that the value of the underlying securities to the FDIC is “nearly identical, regardless

of whether the securities were held or re-securitized.” Id. at 19.




                                              16
                           3. Finnerty’s Allocation of the Senior Notes’ Proceeds

        Finally, Contino challenges Finnerty’s opinion that it is inappropriate to treat the

amount Barclays paid for the Senior Notes as the consideration paid for the Certificates

under the TSA damages formula. As stated above, Finnerty’s opinion is based on the idea

that the underlying securities and the Senior Notes are “fundamentally different securities.”

Contino contends that this ignores that the FDIC itself allocated the proceeds and the value

of the OTCs to each receivership using intrinsic values. Id. at 19. Contino states that “[m]y

allocation of cash proceeds and OTC values to the At-Issue Securities reflects what I believe

to be the allocation methodology that the FDIC-R employed in its apportioning of the Re-

securitization’s value to the various Receiverships.” Finally, he states that “[t]he FDIC-R

did not allocate the proceeds or the OTCs using IDC prices as Dr. Finnerty has done, and

thus his analysis reflects a hypothetical allocation that did not occur.” Id.

                  iii. Finnerty’s Supplemental Report

        Finnerty also submitted a supplemental report, which RBS moved to strike as

untimely. In the interest of affording as much trial preparation time as possible, the Court

opted to decide this motion to strike in an earlier order (docket no. 210). The Court declined

to strike Finnerty’s supplemental report on timeliness grounds, although it will still consider

whether the supplemental report is reliable and whether Finnerty is qualified to opine as to

its contents.

        Finnerty’s supplemental report responds to Contino’s valuation of the OTCs, and in

light of Judge Sparks’s guidance that “[p]ayments from the OTCs are income attributable to

the RMBS certificates and must be accounted for under the TSA,” Finnerty provides a

supplemental alternative damages calculation that incorporates the actual OTC payments

received to date and any potential future OTC payments. Docket no. 197-3. Finnerty also

                                               17
calculates the payment that would be due to the FDIC-R under the assumption that the

resecuritization did not amount to a disposition—making rescission the proper remedy—

given Judge Sparks’s ruling that whether the resecuritization “disposed of” the underlying

securities is a jury question. Id. Finally, he updates his original damages calculation with

statutory interest through June 1, 2018. Id.

        All told, Finnerty now advances five damages calculations.

                            1. Alternative Damages Calculations Incorporating the
                               OTCs

        Finnerty contends that “[i]ncorporating both an estimated value of the OTC at the

time of the securitization and the actual receipt of OTC payments by the FDIC-R post-

securitization would impermissibly double-count the OTC.” Id. at 4 (emphasis in original).

                                       a. Calculation Based on Actual OTC Payments and
                                          Current Market Value of At-Issue Certificates

        “In lieu of ascribing an estimated value to the OTC at the time of the Senior Notes

offering (as Mr. Contino does),” Finnerty “incorporate[s] the actual receipt of OTC

payments received by FDIC-R post-securitization.” Id. at 4-5. Looking then at the priority

by which funds from the underlying securities are disbursed and the amount of OTC

payments that have been received by the Trust, Finnerty allocates the OTC payments

attributable to the Certificates. Id. at 5-4. Then, he determines the present value of any

expected future OTC payments using the IDC values of any outstanding at-issue Certificates

in the Trust as a proxy. Id. at 7-8.

        Taking these two figures and the aggregate cash proceeds of $1.3 billion for the

Series I-A notes (Finnerty again reiterates, as in his first report, that this was paid for the

Senior Notes, not the underlying securities), Finnerty arrives at a damages figure of

$49,790,395. Id. at 8.

                                               18
                                   b. Calculation based on Estimated OTC Value At
                                      Disposition

        Alternatively to the above approach, which uses the actual amounts received,

Finnerty proposes a calculation that mirrors Contino’s in fixing an estimated value of the

OTCs at the time of disposition—but Finnerty uses much higher discount rates to do so.

        First, Finnerty responds to Contino’s report, arguing that the discount rate of 3

percent per year Contino applies to the series of projected nominal cash flows is artificially

low. Id. at 9. This rate represented the FDIC’s estimated cost of funds at the time of the

securitization, Finnerty argues, which is not an appropriate market-based discount rate.

Finnerty states that a valuation that uses a discount rate that does not appropriately

compensate the investor for the investment’s risk is unreliable, and the 3 percent rate would

imply that the cash flows are “even safer than the risk-free interest payments on treasury

instruments of similar maturities.” Id. at 10-11. Finnerty notes that Contino took a different

approach in a report for a different matter, applying discount rates of 18 percent as of 2006

and 25 percent as of 2005 to value residual interests.

        Then, Finnerty applies what he considers to be more appropriate discount rates of 15

percent and 25 percent, arriving at damages calculations of $71,190,381 and $73,258,528,

respectively. Id. at 15.

                           2. Alternative Damages Calculation                Assuming      the
                              Resecuritization is Not a Disposition

        Since, after summary judgment, whether the 2010 resecuritization “disposed of” the

Certificates remains a jury question, Finnerty’s second report adds a calculation to account

for the possibility that the jury decides they were not “disposed of.” Id. at 15-17. Under that

assumption, this calculation considers what payment would be due to the FDIC-R upon

rescission. Finnerty arrives at a figure of $64,698,089. Id. at 17.

                                              19
                           3. Updated Damages Calculations From First Report

       Finally, Finnerty updates the primary and alternative calculations from his first report

to add statutory interest through June 1, 2018. Id. at 17-18. These figures are now

$93,388,313 and $74,318,513, respectively. Id.

           b. RBS’s Motion to Exclude Finnerty’s Testimony

       As stated above, the Court denied RBS’s motion to strike the Finnerty supplemental

report on timeliness grounds. The Court now, however, applies the Daubert standard to both

Finnerty reports.

                    i. Qualifications

       First, this Court must determine if Finnerty is qualified to testify on the matters at

hand. Cooks, 589 F.3d at 179. A party who moves to exclude expert testimony on

qualification grounds must show that the expert does not possess a higher degree of

knowledge, skill, experience, or education than an ordinary person. See McCullock v. H.B.

Fuller Co., 61 F.3d 1038, 1043 (2d Cir. 1995). RBS does not appear to argue that Finnerty

is not a qualified expert, only that his opinions should be excluded as unreliable. Even if it

did, the Court is satisfied that, given his extensive experience discussed above, Finnerty is

qualified to testify as to any of his damages theories.

                    ii. Reliability of the Opinions

       RBS does, however, contest the reliability of Finnerty’s opinions. As to Finnerty’s

original report, RBS argues that Finnerty’s choice to exclude the OTCs from his damages

calculations does not comply with the TSA, given Judge Sparks’s guidance that payments

from the OTCs “must be accounted for under the TSA.” Docket no. 196 at 15. RBS contends

that the OTCs could be accounted for several ways—using the kind of analysis Barclays

used at the time of resecuritization or that Contino used in this litigation, or using the cash

                                              20
proceeds actually received to date—and Finnerty’s failure to do so renders his calculations

unreliable. Id. at 16-17.

       The FDIC argues, regarding the OTCs’ value in 2010, that Barclays was clear it was

not valuing the OTCs (and that more work would be required before it could do so) and that

Contino’s use of Barclays work is itself grounds for Contino’s exclusion, as the FDIC argues

in its motion regarding Contino. Docket no. 206 at 20. As to the actual cash payments, the

FDIC argues that payments made years later “ha[ve] no bearing on the fair market value of

the OTC in March 2010 except in hindsight.” Id. at 21. Further, the FDIC argues the TSA

refers to “actual consideration received at the time the buyer disposed of it.” Id. (emphasis

in original). In the FDIC’s view, this means it was reasonable, “absent guidance on how such

payments should be treated under the TSA, to consider payments on the OTC received more

than six years after the FDIC-R disposed of the RMBS not to be ‘income’ on the RMBS.”

Id. at 21-22.

       At this stage, however, the parties do have such guidance. The Court agrees with

Judge Sparks’s guidance—the OTCs must factor in to the statutory damages formula. This

precludes the parties from submitting to the jury testimony to the contrary. The only

reasonable conclusion, then, is that Finnerty’s “primary” and “alternative” calculations from

his original report (and as updated with additional statutory interest in his supplemental

report) must be excluded. Any calculation that ignores the OTCs would not be reliable, nor

would it help the jury understand the proper measure of damages under the TSA.

       The Court also has misgivings about Finnerty’s attempt, in his “primary” calculation

in his original report, to conflate the “value” and “actual consideration received” prongs of

the TSA, instead using the IDC market value estimates for both figures. The TSA is

structured to make the plaintiff whole, not provide a windfall. See Aegis Ins. Holding Co.,

                                             21
L.P. v. Gaiser, No. 04-05-00938-CV, 2007 WL 906328, at *4 (Tex. App.—San Antonio

Mar. 28, 2007, no pet.). The Court agrees with RBS’s assessment of the balance struck by

the TSA’s damages formula: if a plaintiff “sells a security in a ‘fire sale’ below its actual

value, damages will be based on the security’s value and not the lower consideration actually

received,” but if a plaintiff “sells a security for more than its value, the plaintiff cannot

recover damages based on the lower value of the security and keep the ‘actual consideration

received’ in excess of the value of the security.” Docket no. 196 at 19. On this additional

ground, the Court would exclude Finnerty’s “primary” calculation, which appears to be the

only one of Finnerty’s calculations to use IDC values for both the value and actual

consideration received prongs.

        The Court will not exclude the three calculations advanced in Finnerty’s

supplemental report, none of which substitute an IDC value for the “actual consideration

received” and all of which account for the OTCs. The first of these calculations is based on

the actual OTC payments and the current market value of the at-issue certificates, the second

is based on an estimated OTC value at the time of disposition, and the third applies only if

the jury determines the resecuritization did not “dispose of” the Certificates (thus implicating

the TSA’s rescission provision).

        RBS’s primary argument applicable to these calculations regards how Finnerty

allocates to each underlying RMBS the proceeds paid by Barclays for the Senior Notes. RBS

argues he ignores “how the total proceeds were actually allocated by the FDIC to the

individual Certificates at the time of the resecuritization, and instead arbitrarily allocates the

cash proceeds based on a ‘pro-rata basis relative to the contribution of each security to the

total market value (as quoted by IDC).’” Docket no. 196 at 24 (quoting Finnerty Rep., docket

no. 197-12 at 28). Finnerty concedes that the FDIC, in the transactions at issue, “allocated

                                               22
the cash proceeds received for the Senior Notes back to the receiverships on a pro-rata basis

relative to the contribution of each security to the total Barclays Intrinsic Value,” but he

notes that “allocating the cash proceeds on a pro-rata basis using the market values was the

approach the FDIC used in subsequent transaction.” Docket no. 197-12 at 28.

       RBS argues that this choice to use an “irrelevant” allocation method renders the

calculations excludable. But Finnerty’s manner of allocation goes to weight, not

admissibility, and cross-examination is the proper vehicle for curing any problems on this

point. As Daubert explains, “[v]igorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof are the traditional and appropriate

means of attacking shaky but admissible evidence.” Pipitone, 288 F.3d at 250.

       This is true also of RBS’s other arguments regarding the supplemental calculations.

RBS argues, in the calculation based on actual OTC payments, Finnerty does not deduct “the

$500+ million cash flow projected at the time of the resecuritization,” and in the calculation

based on estimated OTC value, his chosen discount rates conflict with the rate used by the

FDIC and Barclays. Docket no. 196 at 33-34. But as the FDIC counters, these arguments

amount to differences of opinion about the proper way to incorporate Judge Sparks’s

guidance, not reasons to exclude Dr. Finnerty’s opinions. Docket no. 206 at 28.

       Finally, the Court does not share RBS’s view that the FDIC’s description of the

alternative calculations as “illustrative” means the FDIC does not intend to present them to

the jury. If the Court is mistaken, the FDIC should correct it at time of trial.

       RBS requests that, if the Court intends to deny RBS’s motion to exclude the

alternative calculations in the supplemental report, it reserve ruling on their admissibility

until Finnerty is again deposed. The Court will not do so, but as stated in the order on RBS’s

motion to strike the supplemental report, RBS may move the Court to file a late Daubert

                                               23
challenge based on new information obtained at this deposition. Depending on the proximity

to trial of any potential challenge, the Court may decide it on the papers or orally at the

pretrial conference or at trial.

        Thus, RBS’s motion to exclude Finnerty’s testimony is GRANTED IN PART and

DENIED IN PART. The Court will allow the alternative calculations set out in Finnerty’s

supplemental report (sections IV, V, and VI), but not those set out in his original report,

including as updated for additional statutory interest in the supplemental report (sections VII

and VIII).

             c. The FDIC’s Motion to Exclude Contino’s Testimony

                     i. Qualifications

        As with Finnerty above, Contino’s qualifications are not challenged, and even if they

were the Court is satisfied that Contino is qualified to testify as to the matters at hand, to the

extent his opinions are reliable and relevant.

                    ii. Reliability of the Opinions

        The opinion at issue here is Contino’s valuation of the OTCs as of March 2010, a

summary of which is set out above. The FDIC raises two arguments challenging the

reliability of this valuation: first, that Contino did not do a “what if?” analysis to know what

would happen if the variables did not turn out exactly as assumed, and, second, that Contino

should have used a different discount rate that reflect the riskiness of the OTCs as seen by

the market. Docket no. 183 at 8.

                            1. “What if?” Analysis

        The FDIC’s financial advisor, Barclays Capital, structured the 2010 resecuritization.

Id. at 3. In structuring this transaction, Barclays created a proprietary model that predicted

the future performance of RMBS based on assumptions entered in the model. Id. at 5. This

                                                 24
model, the FDIC argues, was improperly relied on by Contino in forming his expert opinion,

which renders his valuation of the OTCs unreliable.

       The FDIC argues that the complexity of RMBS necessitates using hundreds of

scenarios when projecting future payments, and the standard technique for doing so is a

Monte Carlo simulation. Id. at 9. A Monte Carlo simulation is a statistical technique that

“measures the probability of various outcomes,” but “[i]nstead of simply averaging the input

values, Monte Carlo analysis uses randomly-generated data points to increase accuracy, and

then looks to the results that those data points generate.” Id. (quoting Lyondell Chem. Co. v.

Occidental Chem. Corp., 608 F.3d 284, 293 (5th Cir. 2010)). Because Contino relied on a

model that assumed just one value per variable per month—the Barclays model, which made

no volatility assumption and therefore considered only one interest-rate path—the FDIC

contends Contino’s opinion is unreliable. Id. at 11.

       In response, RBS notes the FDIC cites no precedent indicating that the only reliable

method is a Monte Carlo simulation. Docket no. 197-1 at 12. RBS argues that “the FDIC’s

own financial advisory used projected cash flows based on a ‘single’ scenario,” and that

single scenario “accurately predicted the actual cash flows the FDIC ultimately received,”

which rebuts the idea that this type of method is unreliable. Id. Instead, RBS contends that

Contino “used an alternative to a Monte Carlo simulation because he, like other valuation

experts, uses single scenario DCF analyses to value securities such as the OTCs in real-world

applications.” Id. at 14. RBS argues the numerous tests Contino performed corroborated his

opinions, and any criticisms of the “single value” assumptions used should go to weight, not

admissibility. The Court finds that Contino’s use of a single scenario is not a basis for

excluding his testimony as unreliable.



                                             25
                           2. Discount Rate

       Further, the FDIC argues Contino’s use of a 3 percent discount rate is a basis for

excluding his testimony. The FDIC contends Contino “chose three percent because the FDIC

determined that that was the rate at which it, an agency of the United States Government,

could borrow money in 2010,” but “to value an investment on the market, the correct

discount rate must reflect the riskiness of the investment, not the creditworthiness of the

investor.” Id. at 11-12 (emphasis in original). The FDIC thus argues Contino’s choice of

discount rate departs from industry practice and Contino’s own past practices, as the FDIC

notes he opined in another case that buyers of a residual interest in an RMBS would have

used higher discount rates. Id. at 12.

       RBS argues that the FDIC did not intend to sell the OTCs in the market, which makes

the 3 percent rate reasonable, as it reflects the value of the OTCs to the FDIC, consistent

with the TSA’s purpose of making the plaintiff whole and no more. Docket no. 197-1 at 15-

16. Further, RBS notes Barclays used the same rate and the FDIC continued to use a similar

discount rate for years to value the OTCs in semi-annual reports. Id. at 16.

       Regardless, the appropriate discount rate is a question better reserved for the jury,

and as with Finnerty’s calculations employing a higher discount rate discussed above, the

Court will allow Contino’s calculations using a lower discount rate. The Court finds that

Contino’s opinions have a sufficiently reliable basis, and any arguments as to their

deficiencies may be explored on cross-examination.

                  iii. Relevance of the Opinions

       Finally, the FDIC argues Contino’s valuation of the OTC is irrelevant, given Judge

Sparks’s guidance on damages. Docket no. 182-1 at 13. Since Judge Sparks said the OTC

payments received are “income,” and the FDIC argues “deducting both the ostensible value

                                             26
of the OTC in March 2010 when the securities were sold and the payments the FDIC has

actually received on the OTC since October 2016 would impermissibly double-count that

asset and undercompensate the FDIC-R,” the FDIC contends Contino’s valuation is

irrelevant. Id.

        RBS argues the FDIC misconstrues Judge Sparks’s guidance. In RBS’s view, Judge

Sparks did not require that the parties “deduct the OTCs only as ‘income the buyer received

on the security’ under the TSA.” Docket no. 197-1 at 19. Instead, RBS views the guidance

only as rejecting the FDIC’s attempts to exclude the OTCs from damages entirely.

        The Court agrees. The TSA requires that one of two figures—either the value of the

security or the actual consideration received for the security, as determined at the time of

disposition—must be deducted. But both figures also require that “the amount of any income

the buyer received on the security” be added. Judge Sparks’s limited guidance on the role of

the OTCs in calculating damages did two things: first, it foreclosed any argument that the

OTCs can be excluded from damages altogether, and second, it indicated that the actual

payments received on the OTCs are part of the “income the buyer received on the security.”

But as RBS correctly notes, “the Court did not rule on the method for determining how to

account for the OTCs ‘at the time the buyer disposed of’ the security under either” the value

or actual consideration prongs. Docket no. 197-1 at 20. The FDIC argues that accounting for

the OTCs’ value under either prong would double-count the asset, while RBS argues it would

not. For now, the Court will reserve this question for the jury and will take up the issue at

trial if necessary.

        Accordingly, the FDIC’s motion to exclude Contino’s damages calculations is

DENIED.

    2. RBS Accounting Expert Stephen Ryan

                                             27
       Next, the Court considers the FDIC’s motion to exclude the testimony of Stephen

Ryan, an accounting expert for RBS (docket no. 185).

           a. Qualifications

       First, this Court must determine if Ryan is qualified to testify on the matters at hand.

Cooks, 589 F.3d at 179. A party who moves to exclude expert testimony on qualification

grounds must show that the expert does not possess a higher degree of knowledge, skill,

experience, or education than an ordinary person. See McCullock v. H.B. Fuller Co., 61 F.3d

1038, 1043 (2d Cir. 1995). The FDIC challenges Ryan’s qualifications as an argument in the

alternative, should the Court opt not to exclude Ryan’s opinions on reliability or relevance

grounds. Still, the Court, in its gatekeeping function, must assess Ryan’s qualifications and

experience.

       Ryan is an accounting professor at the Stern School of Business at New York

University. Docket no. 198-5 at 5. Before teaching at NYU, he taught at the Yale School of

Organization and Management. Id. He has a BA in economics and philosophy from

Dartmouth College and a Ph.D. in business, concentrating in accounting, from the Stanford

Graduate School of Business. Id. In his teaching and research, he has focused on “financial

accounting and financial analysis based on financial report information, with the primary

focus being financial reporting by financial institutions for their financial instruments and

transactions, including trading positions.” Id. at 6. He has served in various capacities with

the Financial Accounting Standards Board (“FASB”): on the Financial Accounting

Standards Advisory Council, the Liabilities and Equity Resource Group, and the Financial

Institutions Advisory Group; and as chair of the Financial Reporting Issues Conference

Committee. Id. Further, he has served on the Federal Reserve Bank of New York’s Financial

Advisory Roundtable since 2012. Id.

                                             28
        The FDIC argues Ryan is an accounting professor, not an investor, and he has no

experience in structuring, selling, rating, or investing in RMBS. Docket no. 185-9 at 9.

Further, the FDIC notes all of Ryan’s expert work has been as an “accounting expert,” but

he has no experience “as a market participant nor any expertise on their views[.]” Id.

        RBS argues Ryan “specializes not only in applying accounting rules to properly

reflect economic realities in the preparation of financial statements, but also in analyzing

financial information to understand the proper treatment of financial transactions.” Docket

no. 198-1 at 8. Noting Ryan has published peer-reviewed articles on how market participants

view transactional structures, RBS argues Ryan is qualified based on his research and

scholarship, “which provide him with specialized knowledge not possessed by the average

juror[.]” Id.

        Having reviewed Ryan’s report, the Court is satisfied that Ryan has the necessary

expertise to testify on its contents, to the extent they are reliable and relevant.

            b. Reliability and Relevance of the Opinions

        Next, the Court considers the reliability and relevance of Ryan’s opinions. As stated

above Judge Sparks declined to rule as a matter of law that the resecuritization “disposed of”

the Certificates. Docket no. 154 at 16. Judge Sparks held that, although the TSA does not

define “disposed of,” “the term should be given its ordinary meaning: ‘transferring to

another’s care or possession, or relinquishing of property.’” Id. Citing several provisions in

the Trust Agreement, Judge Sparks concluded that a reasonable jury could determine the

resecuritization did not dispose of the Certificates. Id.

                    i. Ryan’s Report

        Ryan’s testimony concerns whether the resecuritization was a sale. John Finnerty

opines in his expert report that the 2010 resecuritization was a sale of the underlying

                                               29
securities, and Ryan states he was retained to respond to this opinion. Docket no. 198-5 at 4.

In Finnerty’s report, he opines that, from an economic perspective, “the sale and transfer of

the Underlying Securities to the Trust followed immediately by the sale of the Senior Notes

issued by the Trust to third parties, would have been understood by investors in the capital

market as a sale of the Underlying Securities.” Docket no. 197-12 at 16. Finnerty states that,

after the resecuritization transactions, “FDIC-Receiver no longer bears the downside

economic risk on the Underlying Securities,” as “FDIC-C, as Guarantor, has assumed the

credit and default risk on the Underlying Securities,” which changes the FDIC-R’s

risk/return profile. Id. at 17-18. Risk of default was assumed by the FDIC-C, as guarantor,

not the FDIC-R, and the “fact that the FDIC-R no longer bears this economic downside risk

is significant, from an economic perspective, in concluding that a sale occurred.” Id. at 18.

       RBS did not challenge this portion of Finnerty’s report, and the Court thus did not

address it in its discussion of Finnerty’s proposed testimony above. In the FDIC’s motion

challenging Ryan, the FDIC, noting Ryan’s testimony is styled as rebuttal to Finnerty, argues

that “[i]n light of the Court’s ruling that whether the RMBS have been disposed of must be

determined using the ordinary meaning of the term, the FDIC-R submits that no expert

testimony from either party about the views of market participants is necessary or

appropriate.” Docket no. 185-9 at 9.

       Ryan, in rebuttal, advances two primary opinions. First, he opines that Financial

Accounting Standard (“FAS”) 140, applied to the resecuritization, shows that generally

accepted accounting principles (“GAAP”) would require the receiverships to account for

their transfers of the underlying securities to the Trust as secured borrowings, not sales.

Docket no. 198-5 at 7. His first basis for this opinion is that “reasonable assurance of

isolation of the Underlying Securities from the Receiverships did not exist,” and his second

                                             30
basis is that “the FDIC-C retained effective control over the Underlying Securities through

the combination of its option to call any class of Senior Notes once losses” reach a certain

threshold and “its ability to direct the Indenture Trustee to ‘conduct an auction of all the

Underlying Securities related to such class of Senior Notes.’” Id. at 7-8.

       Second, he opines that market participants would view the resecuritization as a

secured borrowing. Id. at 21. His primary reason for this opinion is that the “FDIC-C

collectively retained all of the credit risk of the Underlying Securities.” Ryan contends his

opinion is supported by credit rating agency rating manuals, which “indicate that these

agencies treat securitizations in which the sellers provide recourse as secured borrowings,”

and by investors’ views that “securitizations in which transferors retain the risks and rewards

of the transferred assets as secured borrowings.” Id. at 21-22. Ryan identifies further support

in “empirical evidence that equity and debt investors and credit rating agencies view

securitizations in which sellers retain sufficiently large first-loss interests as secured

borrowings.” Id. at 22.

                   ii. The NCUA Order

       Much of the briefing on this motion centers on a 2017 order on similar facts in the

District of Kansas. See Nat’l Credit Union Admin. Bd. v. UBS Secs., LLC, No. 12-2591-

JWL, 2017 WL 513970 (D. Kan. Feb. 8, 2017). In that case, the National Credit Union

Administration Board (“NCUA”) brought federal and state claims against sellers,

underwriters, and issuers of RMBS certificates for alleged misstatements related to the

certificates. Id. at *1. The order debated by the parties in this case decided several motions

to exclude expert testimony. In relevant part, the order excluded portions of a law professor’s

expert testimony. That professor, Adam Levitin, opined whether transactions were

“dispositions in the market” as relevant for damages under the statute, which is similar to

                                              31
the statutory language at issue here. Id. at *5. As in this case, a prior summary judgment

order had ruled that whether transactions were “dispositions” was a fact issue. In that prior

order, the court construed the statutory phrase using its ordinary meaning, similar to the way

Judge Sparks confined “disposed of” to its ordinary meaning here.

         The expert in question, Levitin,

        opined that there is no definitive test for whether a transaction is a “sale” and
        that a range of factors may be considered on the issue, which factors
        ultimately boil down to a consideration of whether risk and control have been
        transferred. Professor Levitin chose to apply a “true sale” analysis used in
        bankruptcy law, which he considered to be the best method for determining
        a sale in light of the economic realities of a situation. In the course of that
        analysis, he applied certain factors under a particular GAAP accounting rule.
        As his ultimate standard, he opined that only the NGN transactions constitute
        dispositions because only for those transactions would an independent law
        firm have issued a true sale opinion letter.

Id. at *6.

        Because the court had already discussed the meaning of the statutory language, the

court did not permit Levitin to discuss the meaning of “sale” or “disposition” under the

statute. Id. The court also forbade Levitin’s weighing the evidence and opining whether the

court’s standard was met with respect to the transactions, “as such an opinion would invade

the province of the jury.” Id.

        The court also excluded Levitin’s testimony on whether a law firm would have

considered the transactions to be a sale. Levitin “testified that the true sale opinion would be

relevant to market participants such as investors, credit ratings agencies, and financial

auditors.” Id. But the court was not persuaded that Levitin had the expertise to know what

market participants would find relevant. And since the market participants Levitin

considered important were the independent law firms asked to provide true sale opinion

letters, the court viewed Levitin’s opinions from the viewpoint of market participants as


                                               32
“improper legal opinion” that was “couch[ed] . . . as an expert consideration from the

viewpoint of the independent law firm acting as market participant.” Id. At bottom, “[e]ither

way, an opinion is being offered that a legal expert would or would not consider the

transactions to be sales,” which the court found improper. Further, the court questioned the

relevance: “the question is whether these transactions constitute dispositions, not whether

investors or anyone else considered them to be dispositions.” Id.

       The court, however, did not exclude all of Levitin’s testimony, permitting him to

testify on the “extent to which these transactions included transfers of risk or control (the

key factors considered by him)” and, as a witness with specialized knowledge, on

“information concerning securitizations generally and these securitizations in particular that

would be helpful to the jury.” Id. at *7.

                  iii. Discussion

       Perhaps as a means of evading the reasoning in this NCUA order, Finnerty’s report

disclaims that his opinion is limited to an economics perspective. Docket no. 197-12 at 19.

He states he is not “opining as to whether the resecuritization transaction would qualify as a

‘true sale’ under generally accepted accounting principles nor as to whether a law firm

experienced in securitization transactions would have been willing to furnish a ‘true sale’

opinion letter . . . .” Id. Ryan, likewise, states he offers “only accounting and economic, not

legal, opinions in this report.” Docket no. 198-5 at 5 n.8.

       The FDIC asks this Court to adopt the NCUA order’s reasoning. Docket no. 185-9 at

8. Based on this order, the FDIC argues Ryan should not be able to substitute a GAAP

standard for the “ordinary meaning” interpretation Judge Sparks already adopted. Id.

Further, it argues Ryan should not be able to opine about market participants because this

testimony is irrelevant and improperly relies on accounting rules, and because Ryan does

                                              33
not have the necessary experience of a market participant. Id. at 8-9. As stated above, given

Ryan’s teaching and research experience the Court rejects the argument that Ryan is not

qualified.

       RBS distinguishes the NCUA order, arguing that, unlike Leviten, Ryan does not offer

a legal opinion that the resecuritization was a “sale,” and thus he does not impose on the

jury’s role. Docket no. 198-1 at 9. Further, RBS argues Ryan’s market participant testimony

relates to “how true market participants—credit rating agencies and investors—would have

viewed the resecuritization,” unlike Levitin’s use of a law firm, which is difficult to view as

a market participant. Id. at 10.

       Here, the Court will adopt the NCUA order’s reasoning in part. First, Ryan will not

be able to substitute the standard under any financial accounting rule for the standard Judge

Sparks adopted. At no point will the Court permit the parties and their witnesses—Finnerty,

Ryan, or others—to supplant the ordinary meaning of “disposed of”: “transferring to

another’s care or possession, or relinquishing of property.” To that end, the Court will limit

Ryan’s testimony on the requirements of FAS 140, which stipulates “three conditions [that]

must be met for a transferor to account for a transfer of financial assets as a sale under

GAAP.” Docket no. 198-5 at 5.

       The Court has already interpreted the “disposed of” language, establishing the

standard that will decide this question. The Court also found that applying the record to the

statutory language does not lend a result as a matter of law. The question thus goes to the

jury, and in deciding this question the jury will have the benefit of hearing experts like Ryan,

but that is not an invitation for Ryan to substitute a new standard.

       The NCUA court allowed Leviten to testify regarding the “extent to which these

transactions included transfers of risk or control (the key factors considered by him).” Here,

                                              34
similarly, the Court will allow Ryan and Finnerty to testify as to factors they deem important

to the question of whether the resecuritization was a sale, including the extent to which the

resecuritization included transfers of risk or control. Given Ryan’s accounting background

and the content of his report, it stands to reason that the factors Ryan is qualified to employ

in assisting the jury and rebutting Finnerty will involve accounting principles. Ryan can thus

opine that the resecuritization was a secured borrowing—not a sale—because, for example,

the receiverships kept the OTCs, which bear substantial first risk of loss, or because the

FDIC-C retained effective control over the underlying securities. Much of Ryan’s report

concerns risk, control, and similar factors describing the makeup of the resecuritization.

What Ryan can not do is, for example, apply these arguments as a set of requirements laid

out in a financial accounting rule, tie the fulfillment of these requirements to the statutory

standard, or indicate that GAAP or FAS are in any way binding in this case.

       The Court will not exclude Ryan’s market participant testimony, however. Having

reviewed Ryan’s and Finnerty’s reports, the Court does not share the concern of the NCUA

court, which was considering a law professor’s testimony based on the likely behavior of a

law firm, that Ryan or Finnerty are attempting to couch legal opinions in their market

participant testimony. The parties are warned, though, that their experts will not be permitted

to weigh the evidence and supply legal conclusions to the jury. As the NCUA court noted,

“the fact that the present cases involve the esoteric subject of securitizations does not alter

th[e] principle” that experts cannot “tell the jury how they should find on the ultimate

question of fact.” NCUA, 2017 Wl 513970, at *6. At this stage, however, the Court will stop

short of imposing strict bounds on the proposed market participant testimony, but it will

limit trial testimony where the experts encroach on the jury’s role. Finally, Ryan and

Finnerty will also be able to testify, as witnesses with specialized knowledge, on

                                              35
securitizations generally and the 2010 resecuritizations in particular, to the extent helpful to

the jury.

        As an additional ground for excluding Ryan’s testimony, the FDIC argues the

probative value of Ryan’s opinions is substantially outweighed by the risk that they will

confuse the jury and waste time. Docket no. 185-9 at 10. Under Federal Rule of Evidence

403, the Court “may exclude relevant evidence if its probative value is substantially

outweighed by a danger of . . . unfair prejudice, confusing the issues, misleading the jury,

[or] wasting time . . . .” FED. R. EVID. 403. The Court will not exclude Ryan’s testimony

under Rule 403, as its instructions here are intended to minimize these risks, particularly the

risk that a juror could “easily believe that [GAAP] standards should dictate the determination

of whether a sale occurred, when the Court has held otherwise.” Id.

        Thus, the FDIC’s motion to exclude Ryan’s testimony is GRANTED IN PART as

detailed above.

                                       CONCLUSION

        For the foregoing reasons, Plaintiff FDIC’s motion to exclude the testimony of John

Contino (docket no. 183) is DENIED and Defendant RBS’s motion to exclude the testimony

of John Finnerty (docket no. 196) is GRANTED IN PART and DENIED IN PART, as

indicated in this order.

        Further, Plaintiff FDIC’s motion to exclude the testimony of Stephen Ryan (docket

no. 185) is GRANTED IN PART and DENIED IN PART, as indicated in this order.

        It is so ORDERED.




                                              36
SIGNED this 22nd day of March, 2019.




                           XAVIER RODRIGUEZ
                           UNITED STATES DISTRICT JUDGE




                                 37
